Judgment, Supreme Court, New York County (Shirley Fingerhood, J.), entered July 18, 1991, pursuant to an order which denied defendant’s motion for summary judgment and, sua sponte, granted summary judgment in favor of plaintiff, unanimously affirmed, with costs.
We agree with the IAS court that the notice stamped on the assignor’s invoices — "Payable to: capital factors, inc. P.O. Box 9413, Deerfield Beach, FL 33443. Remittance is to be made only to them in par funds. Any objection to this bill, or its terms, must be reported to them within Ten days after its receipt” — apprised defendant account debtor that the account had been assigned, that payment was to be made to the plaintiff-assignee, and that the rights assigned were those contained on the invoice itself. Specifically demanding that payment was to be made to a person other than the assignor and reasonably referring to the goods reflected on the invoices, the stamp satisfied the notice requirements of UCC 9-318 (3). Since "no particular form of notice is required by the [Uniform Commercial Code] and actual knowledge of a fact is notice thereof’ (Gateway Natl. Bank v Saxe, Bacon & Bolán, 40 AD2d 653 [citing UCC 1-201 (25)]), defendant should have inferred from the stamp that the account had been assigned.
We also agree with the IAS court that for purposes of deciding whether an issue of fact exists concerning defendant’s knowledge of the assignment, it is persuasive that defendant does not dispute that it paid plaintiff on three separate occasions upon receiving identically stamped invoices from two different suppliers.
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.